Park, C. J.
It was held by this court when this case was
last before it, that the notice in question was fatally defective, because it did not state that the persons described in it as being poor and unable to support themselves were an expense to the plaintiff town. It was then contended that this was not necessary; that the word “chargeable,” as used in the notice prescribed by the statute, was intended to mean that the persons named in the notice were the proper subjects of charge, and not that they were actually a charge to the town. The court held otherwise, and that it was necessary, not only that the condition of the persons should be stated in the notice, showing that they -were proper subjects for support, but also that it should be stated that they were actually being *283supported by tlie town sending the notice. It is now contended that the phrase “ paupers of your town,” contained in the notice in question, is equivalent to a statement that they were supported by the plaintiff town, and that the word “ pauper ” means a person so poor that he is supported by the town; and authorities in Massachusetts are referred to as sustaining the claim. But does the phrase, “ paupers of your town,” necessarily imply that they were being supported by the plaintiff town ? Its equivalent in other language would be—persons so poor that your town has supported them. Obviously this expression was used in the statute and in the notice as descriptive of the persons who were in the plaintiff town. Although they may have been paupers in the defendant town,. non constat that they were paupers in the plaintiff town. “ Paupers of your town ai-e here,” that is, “Tour town paupers are here.” This could be said of them the moment after they had entered the plaintiff town, and long before it had furnished them any support.
In the former opinion of the court in this case it was said that the statute in force when the notice in question was sent, denominated a person who was poor and unable to support himself a pauper, and the illustrations that were'given had reference to the statutory meaning of the word “pauper.” The statute is as follows: “The selectmen of every town, whenever a person, not an inhabitant of such town, residing therein, shall become poor and unable to support himself, shall furnish such pauper such support as may be necessary, as soon as the condition of such pauper shall come to their knowledge.” Revised Statutes of 18G6, page 621. Here a pauper is defined to be a person who is poor and unable to support himself, and no town support is included in the definition, for the statute makes provision for his support after ho becomes in fact a pauper within the meaning of the statute. This is clear; and it is likewise clear that there is nothing in the meaning of the phrase “poor and unable to support himself,” which tends in the least to show that the party is actually being supported by the town. There is no ambiguity in the language. It is a condition which must *284necessarily precede any support wliiclv can be charged to another town.
We are therefore clearly of the opinion that there was no error committed by the court below in rejecting the parol evidence offered to supply the defect in the notice.
We do not wish to be understood as holding that there is any thing technical required in such a notice. We hold merely that the notice must give information in some way of the condition of the persons claimed to be poor and unable to support themselves, and that they are an expense to the town sending the notice.
A new trial is not advised.
In this opinion the other judges concurred.